This record discloses an analogous situation to that in the case of Goodie-Goodie Sandwich, Inc. v. State of Texas, 138 S.W.2d 906, this day decided by this Court. Appellant's place of business is located adjacent to that of the Goodie-Goodie Corporation, and, it too, has been enjoined from selling, possessing for the purpose of sale, bartering or exchanging prohibited intoxicating liquors at its place of business. The conclusion is reached in the above cited case that, the territory where appellant's place of business is located, is within Precinct No. 7 of Dallas County, where local option is legally effective; therefore, on the strength of our holding, the judgment of the court below is affirmed.
Affirmed.